Citation Nr: 1450499	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-34 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right ear hearing loss.  

2.  Entitlement to service connection for right tympanic membrane perforation, claimed as ear disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1973. 

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Montgomery, Alabama. 

The Veteran testified at a Travel Board hearing before the undersigned in May 2013.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In the May 2013 Board hearing, the Veteran reported that his hearing loss has worsened since his prior VA examination.  He specifically noted that he has difficulty communicating and hearing people.  As the Veteran has asserted a worsening of his hearing loss, specifically noting the increase in severity since the most recent VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board also notes that the Veteran has not received a VA examination and the record does not contain a medical nexus opinion regarding his ear disease and perforated tympanic membrane claim.  The Veteran has asserted that he has ear disease or residuals of a right tympanic membrane perforation.  The record supports a diagnosis of tympanic membrane perforation, as well as ear drainage and a cholesteatoma.  He also asserts that his disability is causally or etiologically related to an incident in service.  The Board finds that a VA examination is necessary to determine if the Veteran has a current disability related to ear disease or a perforated tympanic membrane, and if so to determine if the disability is related to service or, in the alternative, related to or aggravated by his hearing loss and tinnitus disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant outstanding treatment records not already of record.  All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.

2.  Schedule the Veteran for a VA audiological examination to ascertain and evaluate the current level of severity of the Veteran's hearing loss.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by the bilateral hearing loss.

Additionally, an examination must be conducted by a qualified professional, to include an Ear, Nose and Throat specialist, if necessary. The examiner should note whether the Veteran has a current diagnosis of ear disease, or any residuals of a perforated tympanic membrane.  If the Veteran has a current diagnosis, or had a diagnosis at any point during the appeal period, the examiner should answer the following questions:

a.)  Is the diagnosis causally or etiologically related to service, to include the Veteran's exposure to a grenade explosion that resulted in right ear hearing loss?

b.)  Is the diagnosis causally or etiologically related to the Veteran's service-connected tinnitus or hearing loss?

c.)  Has the diagnosed disability been aggravated by the Veteran's service-connected hearing loss or tinnitus?

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completion of the above, review the expanded record and determine if the benefits sought on appeal may be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


